     Case 3:19-cv-00581-RGJ Document 17 Filed 08/06/20 Page 1 of 4 PageID #: 72




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

GARRICK MATTHEWS                                                                                        Plaintiff

v.                                                                    Civil Action No. 3:19-CV-P581-RGJ

LMPD, et al.                                                                                        Defendants

                                                  * * * * *

                                      MEMORANDUM OPINION

         Plaintiff Garrick Matthews filed a pro se, in forma pauperis 42 U.S.C. § 1983 action. By

prior Order (DN 15), the Court ordered that the action be stayed pending the final disposition of

Plaintiff’s criminal action pending in the Western District of Kentucky. See United States v.

Garrick Matthews, Criminal Action No. 3:19CR-63-DJH. Plaintiff filed a letter notifying the

Court that the criminal case was concluded on June 22, 2020 (DN 16). Accordingly,

         IT IS ORDERED that the STAY is LIFTED.

         The matter is now before the Court for screening pursuant to 28 U.S.C. § 1915A and

McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v.

Bock, 549 U.S. 199 (2007). For the reasons set forth below, the Court will dismiss this action.

                                     I. STATEMENT OF CLAIMS

         Plaintiff sues the following Louisville Metro Police Department (LMPD) officers in their

individual capacities: Detectives Beau Gadeguard and Curt Flynn and Sergeants Robert King

and Kevin Casper.1

         Plaintiff states that on December 9, 2018, Defendants Gadeguard, Flynn, Casper, and

King violated his constitutional rights by “pulling me out of a car that I was not operating and

1
  By prior Memorandum Opinion and Order, the Court dismissed Plaintiff’s claims against Defendants LMPD and
the official-capacity claims against Defendants Gadeguard, Flynn, King, and Casper upon initial review pursuant to
§ 1915A.
  Case 3:19-cv-00581-RGJ Document 17 Filed 08/06/20 Page 2 of 4 PageID #: 73




detaining me for no reason.”      He states, “Detective Casper stated that I was nervous and

stuttering while talking to him. So he demanded me to get out of the car. And handcuffed me.

[] The detectives searched the car without permission and found a weapon that the passenger said

was hers.” He states that Defendant Gadeguard “was trying to get her to say that the weapon

was mine.” Plaintiff further asserts that Defendant King “was making false accusations against

me which violated my due process. So did Detective Gadeguard.” Plaintiff maintains that

Defendant Gadeguard also searched the passenger’s purse “and found drug paraphernalia and

charged me with it.”

       Plaintiff states that Defendants violated his Fourth and Fourteenth Amendment rights.

He asserts, “There is more of my rights violated in this incident but I’m lame to the law.” He

also states, “The LMPD has since changed its policy.”

       As relief, Plaintiff seeks compensatory and punitive damages.

                                         II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action if the court

determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. §§ 1915A(b)(1) and (2). When determining whether a plaintiff has stated a claim upon

which relief can be granted, the Court must construe the complaint in a light most favorable to

Plaintiff and accept all of the factual allegations as true. Prater v. City of Burnside, Ky., 289

F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally construe pro se pleadings,

Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid dismissal, a complaint




                                                2
  Case 3:19-cv-00581-RGJ Document 17 Filed 08/06/20 Page 3 of 4 PageID #: 74




must include “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       Plaintiff’s complaint fails to state a claim for which relief may be granted because his

action is not cognizable under Heck v. Humphrey, 512 U.S. 477 (1994). The Heck Court held:

               [I]n order to recover damages for allegedly unconstitutional
               conviction or imprisonment, or for other harm caused by actions
               whose unlawfulness would render a conviction or sentence invalid,
               a . . . plaintiff must prove that the conviction or sentence has been
               reversed on direct appeal, expunged by executive order, declared
               invalid by a state tribunal authorized to make such a determination,
               or called into question by a federal court’s issuance of a writ of
               habeas corpus, 28 U.S.C. § 2254.

Id. at 486-87 (footnote omitted).

       The requirement that the prior criminal action ended favorably for the accused “‘avoids

parallel litigation over the issues of probable cause and guilt . . . and it precludes the possibility

of the claimant [sic] succeeding in the tort action after having been convicted in the underlying

criminal prosecution, in contravention of a strong judicial policy against the creation of two

conflicting resolutions arising out of the same or identical transaction.’” Id. at 484 (citation

omitted); see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state prisoner’s § 1983

action is barred (absent prior invalidation) – no matter the relief sought (damages or equitable

relief), no matter the target of the prisoner’s suit (state conduct leading to conviction or internal

prison proceedings) – if success in that action would necessarily demonstrate the invalidity of

confinement or its duration.”).

       A review of the docket sheet in the criminal action against Plaintiff shows that he entered

into a plea agreement on January 14, 2020, stating, “On December 9, 2018 in Louisville,

Kentucky, Matthews possessed a concealed Bersa Model: Thunder 3, .380 caliber pistol,

SN: 086934 and ammunition, under the driver seat of a car. Matthews possessed both firearms

                                                  3
  Case 3:19-cv-00581-RGJ Document 17 Filed 08/06/20 Page 4 of 4 PageID #: 75




with knowledge that he was a convicted felon and could not legally possess the firearms.”

See Criminal Action No. 3:19CR-63-DJH, DN 71. That docket sheet shows that Plaintiff was

convicted on June 23, 2020, on three counts, including the offense of Felon in Possession of a

Firearm with an offense date of December 9, 2018. See id., DN 107. Success in the instant civil

action, which challenges the search that led to Plaintiff’s conviction, would call his conviction

into question. As such, his claims are barred by Heck.

                                       III. CONCLUSION

        For the foregoing reasons, the Court will dismiss this action by separate Order.

Date:   August 5, 2020




cc:    Plaintiff, pro se
       Defendants
       Jefferson County Attorney
A961.010




                                                 4
